1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC. and
     COMMONWEALTH LAND TITLE INSURANCE COMPANY
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     HSBC BANK USA, N.A.,                              Case No.: 2:20-CV-02280-RFB-BNW
19                            Plaintiff,                 STIPULATION AND ORDER TO
                                                         EXTEND TIME TO REPLY IN
20                    vs.                                SUPPORT OF MOTIONS TO DISMISS
                                                         (ECF Nos. 35, 36)
21     FIDELITY NATIONAL TITLE GROUP,
       INC. et al.,
22
                              Defendants.
23

24
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”) and
25
     Commonwealth Land Title Insurance Company (“Commonwealth”) (collectively, “Defendants”)
26
     and plaintiff HSBC Bank USA, National Association (“HSBC”), by and through their respective
27
     attorneys of record, which hereby agree and stipulate as follows:
28

                                           1
     STIPULATION AND ORDER TO EXTEND TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
1           1.      On December 16, 2020, HSBC filed its complaint in the Eighth Judicial District
2    Court for the State of Nevada;
3           2.      On December 16, 2020, Commonwealth removed the instant case to the United
4    States District Court for the State of Nevada (ECF No. 1);
5           3.      On March 30, 2021, FNTG and Commonwealth moved to dismiss HSBC’s
6    complaint. (ECF Nos. 35, 36.);
7           4.      On May 13, 2021, HSBC filed its opposition to FNTG’s motion to dismiss (ECF
8    No. 45) and Commonwealth’s motion to dismiss (ECF No. 46). HSBC also filed a countermotion
9    for partial summary judgment in response to Commonwealth’s motion to dismiss. (ECF No. 47.);
10          5.      Defendants’ respective replies supporting their motions to dismiss are due on May
11   20, 2021, while Commonwealth’s response to HSBC’s countermotion for partial summary
12   judgment is due on June 3, 2021;
13          6.      Counsel for Defendants are requesting a two-week extension of their deadline to
14   file their respective replies supporting their motions to dismiss, through and including June 3,
15   2021, (such that FNTG’s reply, Commonwealth’s reply, and Commonwealth’s opposition to the
16   countermotion are all due on June 3, 2021) to afford Defendants’ counsel additional time to
17   review and respond to HSBC’s various oppositions.
18          7.      Counsel for HSBC does not oppose the requested extension;
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                           2
     STIPULATION AND ORDER TO EXTEND TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
1           8.      This is the first request for an extension made by counsel for Defendants, which is
2    made in good faith and not for the purposes of delay.
3           IT IS SO STIPULATED that Defendants deadline to file their respective replies to their
4    motions to dismiss are hereby extended through and including June 3, 2021.
5    Dated: May 14, 2021                           SINCLAIR BRAUN LLP
6

7                                                  By:     /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
8                                                        Attorneys for Defendants
                                                         FIDELITY NATIONAL TITLE GROUP,
9                                                        INC., and COMMONWEALTH LAND
                                                         TITLE INSURANCE COMPOANY
10
     Dated: May 14, 2021                           WRIGHT, FINLAY & ZAK, LLP
11

12
                                                   By:    /s/-Lindsay D. Robbins
13
                                                         LINDSAY D. ROBBINS
                                                         Attorneys for Plaintiff
14
                                                         HSBC BANK USA, NATIONAL
                                                         ASSOCIATION
15

16   IT IS SO ORDERED.

17          Dated this _____
                        18th day of _____________,
                                       May         2021.

18                                                __________________________________________
                                                  RICHARD F. BOULWARE
19                                                UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

                                           3
     STIPULATION AND ORDER TO EXTEND TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
